Citation Nr: 1743892	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-12 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to a service-connected neck disability.

2.  Entitlement to service connection for a right leg disability, to include as secondary to a back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 



INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from January 1976 to January 1980.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

These matters were previously before the Board, most recently in January 2017, at which point they were remanded for additional development.  They have now been returned to the Board for further appellate action. 


REMAND

The Board finds that further development is necessary before the matters on appeal are decided.

The Veteran asserts that his back disability was caused or aggravated by his service-connected cervical spine disability.  Current medical evidence of record as recent as August 2017 indicates that the Veteran continues to seek treatment for consistent back pain.  

The current appeal was previously remanded in November 2015 after the Veteran's VA examination from June 2014 was deemed to be inadequate.  Specifically, the June 2014 examiner failed to provide a rationale for the opinions rendered, and failed to consider whether the Veteran's back disability could have been aggravated by his service-connected neck disability.  In December 2015, a supplemental opinion was obtained pursuant to the November 2015 Board remand.  Unfortunately, the examiner once again failed to address the issue of aggravation of the Veteran's back disability as secondary to his service-connected neck disability and the Board remanded the case once again in January 2017 pursuant to Stegall for compliance.  Stegall v. West, 11 Vet. App. 269 (1998).  The January 2017 remand specified the requirement for the examiner to specifically opine as to whether it was at least as likely as not that the Veteran's back disability was caused by, the result of, or aggravated by his service-connected neck disability.

In January 2017, pursuant to the Board remand, a second addendum opinion was obtained from the same examining physician.  Once again, the physician did not provide an opinion or rationale as to whether the Veteran's back disability was aggravated by his neck disability.  Therefore, the Board finds that the development conducted does not adequately comply with the directives of the January 2017 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 269 (1998).  As attempts to obtain an addendum opinion from this examiner have failed two times, the Board finds that the Veteran's claims should be returned to the RO to obtain a new medical examination. 

With regard to the Veteran's claim of service connection for a right leg disability, the record does not show and the Veteran does not assert that it is as due to a direct injury, but as secondary to his back disability.  As such, the Board finds that the Veteran's claims are inextricably intertwined.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise, who has not previously examined the Veteran or provided an opinion in this appeal, to determine the nature and etiology of any current back and leg disabilities.  Any indicated studies should be performed.  The claims file must be reviewed by the examiner and the report should note that review.  

Based on the examination results and a review of the record, the examiner should provide an opinion to specifically address the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability was caused by, the result of, or aggravated by his service-connected neck disability.  In rendering an opinion, the examiner should specifically consider the January 1994 radiology report from the Lake City VA Medical Center showing a normal lumbosacral spine X-ray following an auto accident as well as all lay evidence.  

(b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right leg disability was caused by, the result of, or aggravated by a service-connected disability.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to render an opinion without resorting to mere speculation, the examiner must so state and provide reasoning as to why an opinion cannot be provided. 

3.  Confirm that the VA examination and all opinion provided comport with this Remand and undertake any other development found to be warranted.

4.  Then, readjudicate the claims on appeal.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for a response.  Then, return the claims to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




